Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159443 & (15)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159443
                                                                    COA: 347375
                                                                    Wayne CC: 18-006163-FC
  MARCUS WAYNE MARTIN, JR.,
          Defendant-Appellant.

  _________________________________________/

         By order of September 25, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 4, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The motion to remand is DENIED, without
  prejudice to the defendant’s right to file a motion for relief from judgment pursuant to
  MCR Subchapter 6.500 that may include the issues raised for the first time in this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 15, 2020
         t0408
                                                                               Clerk